Citation Nr: 1749732	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  10-48 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for residuals of bilateral shoulder injury, including bilateral osteoarthritis of the shoulders.


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Navy from March 1977 to December 1978.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by a special expedited processing unit known as the "Tiger Team" at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, jurisdiction was later transferred to the RO in Chicago, Illinois.  

In December 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  A transcript of the hearing is of record. 

In February 2015, the Board remanded the appeal for Social Security Administration (SSA) records, additional information regarding private treatment received for the claimed bilateral shoulder disability, and readjudication of the appeal.  In February 2015, the Veteran provided a general release for medical provider information for private treatment at Roseland Community Hospital that reportedly occurred from April 1979 to December 1986.  The same month, he wrote that he had contacted the hospital directly since submitting the VA Form 21-4142 in order to obtain the medical records, and had been informed that the records were destroyed.  In March 2015, SSA records were received.  In November 2015, the Agency of Original Jurisdiction (AOJ) readjudicated the appeal.  In consideration of the foregoing, the Board finds that there has been compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

In August 2016, the Board referred the case to the Veterans Health Administration (VHA) for a medical expert opinion to address certain medical questions pertaining to the issue on appeal.  In October 2016, a medical opinion from a VA orthopedist was obtained, and a copy of the medical opinion was provided to the Veteran.  
38 C.F.R. § 20.901 (2017) (the Board has the authority to obtain a VHA medical expert opinion when, in its judgment, such medical expertise is needed for an equitable disposition of an appeal).


FINDINGS OF FACT

1.  A bilateral shoulder injury of muscle strain occurred during service.

2.  No chronic symptoms of bilateral shoulder muscle strain or arthritis were manifested during service.

3.  Symptoms of bilateral shoulder arthritis have not been continuous since service separation, and bilateral shoulder arthritis did not manifest to a compensable degree in the year following separation from service. 

4.  The current bilateral shoulder disability was manifested many years after service and is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a bilateral shoulder injury, to include bilateral shoulder osteoarthritis, are not met.  38 U.S.C.A. §§ 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In the April 2008 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ posed several questions in order to elicit testimony regarding the alleged in-service shoulder injuries, and past and current symptoms, diagnoses, and treatment for the claimed shoulder disability.  During the course of the hearing, the VLJ noted that the Veteran has submitted a private medical opinion in support of the appeal and advised the Veteran to obtain another medical opinion because the one provided was inadequate.  The VLJ explained that another medical opinion was needed to link the current bilateral shoulder disability to service, and that the opinion should discuss the history of the shoulder disability and explain the reasons why the medical professional believed that the shoulder disability is related to service.  In consideration of the foregoing, the Board finds that the notice duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

In March 2009, the RO provided a VA examination with a medical opinion in connection with the appeal.  In October 2016, a VHA advisory medical opinion was obtained.  Collectively, the VA examination report and VHA advisory medical opinion include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The March 2009 VA examiner considered an accurate history of the shoulder disability as provided through interview of the Veteran and review of the record, as well as the Veteran's subjective complaints as it related to the current symptomatology and its effects on daily life and performed a thorough examination.  The October 2016 VA reviewer also considered an accurate history of the shoulder disability as provided through review of the record; therefore, the March 2009 VA examiner and October 2016 VA reviewer had adequate facts and data on the history and condition of the shoulder disability when providing the medical opinions.  For these reasons, the Board finds that the collective March 2009 VA examination report and October 2016 VHA advisory medical opinion are adequate, and there is no need for further VA examination or medical opinion.  


The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with osteoarthritis of the shoulders.  Arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service Connection Analysis

The Veteran contends that the current bilateral shoulder disability was caused by in-service bilateral shoulder injuries.  He alleges that he dislocated the shoulders after lifting weights during service and, again, dislocated the shoulders after falling off a ladder during service.  The Veteran asserts that he has experienced recurrent shoulder dislocations since the in-service shoulder injuries.  He seeks service connection on this basis.  

After review of all the lay and medical evidence of record, the Board finds that the evidence shows a bilateral shoulder injury of muscle strain during service.  In December 1977, the Veteran presented for treatment of pain in the upper arms and shoulders after lifting weights, which was diagnosed as muscle strain to the arms and shoulders.  There was no report, complaint, diagnosis, or treatment for any shoulder dislocations during service.

The weight of the evidence is against findings of chronic symptoms of left or right shoulder muscle strain or arthritis during service or continuous symptoms of shoulder arthritis since service, including to a compensable degree within one year of service separation.  After the December 1977 treatment for shoulder strain, there was no further report, complaint, diagnosis, or treatment for the shoulders during service.  At the December 1978 service separation examination, the upper extremities were clinically evaluated as normal.  At the December 1978 service report of medical history, the Veteran answered "No" when asked if he then had or had ever had a painful or trick shoulder, and answered no to the question of whether he had or had ever had arthritis, rheumatism, or bursitis. 

After service separation, in August 1979, the Veteran filed a VA disability claim for residuals of a left leg injury and made no mention of any shoulder problems at that time.  Also, in November 1994, the Veteran reported that he has had bilateral shoulder problems as a residual from old football injuries with no mention of service or in-service shoulder injuries.  See November 1994 private medical center consultation note (noting the Veteran's report that he had bilateral shoulder problems as a residual from an old football injuries).  Statements made by the Veteran for treatment purposes are particularly trustworthy because the individual has incentive to report accurately the history of injury and symptoms in order to receive proper care.   

The earliest evidence of a shoulder disability included in the record is in 1989, approximately 11 years after service.  At that time, the Veteran was noted to have bilateral shoulder pain with a longstanding history of the right shoulder recurrently slipping and catching and the left shoulder having pain.  See November 1989 private medical center note (noting a diagnosis of degenerative joint disease for the left shoulder); October 1989 private medical center note (noting that x-rays showed an essentially normal right shoulder); December 1989 private medical center note (diagnosing recurrent dislocation of the right shoulder).  The gap of approximately 11 years between service and the onset of bilateral shoulder symptoms is one factor that tends to weigh against a finding of continuous symptoms of bilateral shoulder arthritis after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and evidence of a claimed disability is one factor to consider as evidence against a claim of service connection).  As the weight of the evidence demonstrates no chronic symptoms in service and no "continuous" symptoms of bilateral shoulder arthritis since service, including to a compensable degree within the first post-service year, the criteria under 38 C.F.R. § 3.303(b) for presumptive service connection based on "continuous" symptoms of bilateral shoulder arthritis manifested to a degree of ten percent within one year of service separation are not met.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the Veteran's competent lay account of bilateral shoulder dislocation during service due to injury and recurrent bilateral shoulder dislocations since the in-service bilateral shoulder injuries; however, because the account is inconsistent with, and outweighed by, the other lay and medical evidence contemporaneous to service showing no shoulder injury, disease, or symptoms apart from muscle strain that resolved during service, and the post-service lay and medical evidence showing an onset of bilateral shoulder problems approximately 
11 years after service, it is not deemed credible, so is of no probative value.  

After reviewing the record and interview and examination of the Veteran, the October 2016 VA reviewer opined that the bilateral shoulder disability less likely as not had its onset during service or was otherwise caused by or etiologically related to service.  In support of the medical opinion, the October 2016 VA reviewer noted that the Veteran was treated for muscle strain in the shoulder and upper arms in December 1977 after lifting weights, and there was no evidence of shoulder dislocation documented in service.  The October 2016 VA reviewer wrote that the in-service treatment provided for the shoulder muscle strain was considered adequate management for muscle strain.  The October 2016 VA reviewer wrote that the expected outcome usually is that the person can move or put weight on the affected area and may resume activities after one or two days of rest, and, apparently, there was resolution of the muscle strain because the Veteran was seen the following day and there was no evidence of any residual muscle soreness.  The October 2016 VA reviewer opined that the treatment used to treat the shoulder muscle strain in service met the criteria for management as pursuant to orthopedic recommendations and guidelines.   

The October 2016 VA reviewer noted that the service treatment records showed no dislocation of the shoulders during active service, and private treatment records after service showed a history of recurrent shoulder dislocation in December 1989 (after service), and a history of shoulder condition related to an old football injury (after service) in November 1994.  The October 2016 VA reviewer explained that the development of osteoarthritis or degenerative joint disease required injury to the joint and cartilage, and not a simple muscle strain.  The October 2016 VA reviewer wrote that the  bilateral shoulder osteoarthritis was less likely as not caused by service because there was a lack of evidence of shoulder dislocation or subluxation during military service, and muscle strain did not lead to injuries to the shoulder joint. 

The October 2016 VA reviewer had adequate and accurate facts and data on which to base the medical opinion and provided a sound rationale for the medical opinion; therefore, the October 2016 VHA advisory medical opinion is of significant probative value.  

In a November 2010 letter, a private medical provider who had treated the Veteran since the late 1980s opined that the bilateral shoulder disability was related to the in-service injury of having fallen off of a ladder and dislocated both shoulders and recurrent dislocations of the shoulders after the in-service ladder accident; however, the November 2010 private medical opinion was based on the inaccurate factual premise of in-service shoulder dislocations related to a ladder accident.  

While the service treatment records document injuries sustained after falling from a ladder in service in early 1978, there were no dislocations to the shoulders at that time.  Rather, the injuries related to the ladder fall were limited to the back and thigh.  Because treatment for orthopedic injuries related to the in-service ladder fall was documented in service treatment records, shoulder dislocations are a condition that would ordinarily have been recorded during service, if they had occurred; therefore, the lay and medical evidence showing no report, complaint, diagnosis, or treatment for shoulder dislocations at the time of the ladder fall or at any time during service weighs against a finding that the Veteran suffered shoulder dislocations during service, including as a result of the ladder fall.  For these reasons, the November 2010 private medical opinion is of no probative value, so is outweighed by the October 2016 VHA advisory medical opinion.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).

Although the Veteran has asserted that the current bilateral shoulder disability is causally related to service, he is a lay person and, under the specific facts of this case, does not have the requisite medical expertise to be able to diagnose the bilateral shoulder arthritis or render a competent medical opinion regarding its cause, where the facts show no in-service bilateral shoulder joint injury or disease, and no shoulder arthritis symptoms were manifested until many years after service.  Arthritis is a complex disease process involving the joints and involves some unseen systems processes and disease processes that are not observable by the five senses of a lay person, and includes various possible etiologies, only one of which involves trauma to a joint, and is diagnosable only by X-ray or similar specific specialized clinical testing; therefore, under the facts presented in this case, the Veteran is not competent to diagnose shoulder arthritis or to opine as to its etiology, where in this case there is an absence of an in-service shoulder joint injury, disease, or symptoms, which would lead to the development of arthritis, and the shoulder joint symptoms began many years after service.  

Thus, while the Veteran is competent to relate symptoms of shoulder pain that he experienced at any time, in the absence of in-service shoulder injury, disease, or symptoms other than a shoulder muscle strain that resolved during service as in this case, he is not competent to opine on whether there is a link between the bilateral shoulder arthritis, which was manifested many years after service separation, and active service because such diagnosis and nexus require specific medical knowledge and training.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is "medically complex" for lay diagnosis); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

For these reasons, the Veteran's purported opinion that the current bilateral shoulder arthritis is the result of service is of no probative value.  Thus, in consideration of the foregoing, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against service connection for residuals of a bilateral shoulder injury, including bilateral shoulder arthritis; therefore, the appeal must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for residuals of bilateral shoulder injury, including bilateral osteoarthritis of the shoulders, is denied.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


